At the written request of defendants, the court gave the affirmative charge in their favor as to the first count of the indictment which charged them with the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. There being no evidence to sustain the charge contained in said count, the court properly directed the jury that they could not convict them upon said charge.
Each of the defendants, however, was convicted by the jury who returned the verdict of, "We the jury find the defendant guilty as charged in the indictment." The indictments contained two counts and there was sufficient evidence to sustain the charge contained in the second count. The objection here interposed to the judgment entry and the insistence made in this connection cannot be sustained. This identical question was decided by this court in the case of Gene Hammond v. State, ante, p. 434, 109 So. 172 (on rehearing).
The question of venue was involved upon the trial of this case, and several rulings of the court were invoked upon the admission of evidence bearing on this question. There was sufficient evidence from which the jury could infer that the offense complained of was committed in Cherokee county, Ala. Where this appears, it is not necessary to prove in express terms that the offense was committed in the county. Tinney v. State, 111 Ala. 74, 20 So. 597. Where the evidence tends to show the commission of the crime within the jurisdiction of the court, venue becomes a question of fact for the jury. Britton v. State, 15 Ala. App. 584, 74 So. 721; Pounds v. State,15 Ala. App. 223, 73 So. 127; Powell v. State, 5 Ala. App. 75,59 So. 530. The rulings of the court on the evidence as to venue were without error. Bufkins v. State, 20 Ala. App. 457,103 So. 902.
The able oral charge of the court was fair to defendant, and covered correctly every phase of law governing the issues involved upon the trial of this case. This charge, together with the given special charges, covered fairly and substantially such of the refused charges as contained correct statements of law.
We have examined each ruling of the court to which exception was reserved and also the record proper, as the law requires. No error of a reversible nature appears. Let the judgment of conviction in each of these cases stand affirmed.
Affirmed.